DAUKSCH, Judge.
This is an appeal from a sentence. Appellant was before the court for sentencing after he violated terms of his community control sentence. Although presented with a properly calculated sentencing guideline scoresheet the sentencing judge declined to use it; instead, he used a previously prepared, and used, scoresheet. That previously used scoresheet was erroneous, as implicitly acknowledged by the sentencing judge. The judge felt he was obliged to follow the erroneous scoresheet because appellant did not raise the issue at the first sentencing or on appeal. We disagree. Rule 3.800(a) allows the court at any time to correct a miscalculated scoresheet. See State v. Whitfield, 487 So.2d 1045 (Fla.1986).
The sentence is vacated and this cause remanded for a proper sentence..
SENTENCE VACATED; REMANDED.
SHARP, C.J., and COBB, J., concur.